Case 1:18-cv-11940-AT Document 11-4 Filed 02/05/19 Page 1 of 5




                     EXHIBIT D
                 Case 1:18-cv-11940-AT Document 11-4 Filed 02/05/19 Page 2 of 5

        PANDECTAS _________________________                                                                                                                         _
        D    I   G   I    T A   t




                                            ,
        DE LA REPUBLICABOLIVARIANADE VENEZUELA
      A.~OCXLVI - MESI                              Ca1·acas, viernes 26 de octubl'e de-2018                                    Númel'o 41.511

                                    SUMARIO                                       MINISTERIO DEL PODER POPULAR
                                                                          PARA LAS COMUNAS Y LOS MOVIMIENTOS SOCIALES
                                                                        Resolucionesmediante las cuales se designa a las ciudadanas
                         PRESIDENCIA DE LA REPÚBLICA                      que en ellas se mencionan,para ocupar los cargos que en
       Decreto N" 3.645, mediante el cual se nombra al ciudadano          ellas se se indican,de este Ministerio.
         Abrahan Delvls Landaeta Parra, como Viceminlstro para
         los Sistemas Financieros Complementarios,en calidad de                       TRIBUNAL SUPREMO DE JUSTICIA
         Encargado,del Ministeriodel Poder Popular de Economíay                          Corte DisciplinariaJudicial
         Finanzas.                                                      Sentenciamediantela cual se declaró parcialmenteCon Lugar
                                                                          el recursode apelación interpuestoen fecha 13 de junio de
       Decreto N" 3.646, mediante el cual se nombra a la ciudadana        2018, por el ciudadano Hadiee Ronald Valero Camargo,
         Arlen Slu Pil'late Pérez, como Presidenta del Fondo de           actuando por delegación de la lnspectoría General de
         ProtecciónSocial de los DepósitosBancarios,en calidad de         Tribunales, confirmo parcialmentela decisióndictada por
         Encargada.                                                       el Tribunal Disciplinarlo Judicial, anulo parcialmente el
                                                                          dispositivoquinto, solo en lo que se refiere a la orden de pago
       Decreto Nº 3.647, mediante el cual se nombra al ciudadano          de sueldos clejadosde percillir ): demás remuneracionesae
         Manuel Ricardo Cristopher Figuera, como Director General         la Jueza Thais Elena Font Acuna, se levantó la medida de
         del Servicio Bolivariano de Inteligencia Nacional (SEBIN),       suspensióny se ordenó la reicorporaci6nde la mencionada
         adscritoa la Vicepresidenciade la República.                     ciudadanaal cargo que en ella se especifica.

                         MINISTERIO DEL PODER POPULAR
                         PARA RELACIONES EXTERIORES                              PRESIDENCIA DE LA REPÚBLICA
       Resolucionesmediante las cuales se encarga a las ciudadanas
         y ciudadanos que en ellas se mencionan, las gestiones
         de las UnidadesAdministradoras que en ellas se indican,           Decreto Nº 3.645                             26 de octubre de 2018
         correspondientesa las Embajadasque en ellas se especifican,
         de este Ministerio.
       Resolucionesmediantelas cuales se designana las ciudadanas                             NICOLÁS MADURO MOROS
         y ciudadanos que en ellas se mencionan, para ocupar los                              Presidente   de la Repúblka
         cargosque en ellas se señalan, de este Ministerio.
       Resolucionesmediante las cuales se cesan en sus funciones           con el supremo compromiso y voluntad de lograr la mayor
         corno EmbajadoresExtraordinariosy Plenipotenciariosa las          eficacia política y calidad revoluclooaría en la construcción del
         ciudadanasy ciudadanosque en ellas se mencionan,en las            Socialismo, la refun<laciÓn de fa patria venezolana, basado en los
         Embajadasque en ellas se sef'lalan,de este Ministerio.            pr1nclpios humanistas, sustentado en condiciones morales y éticas
                                                                           que persiguen el progreso del país y del colectlvo, por mandato
                                                                           del pueblo, de conformidad con lo establecido en el articulo 226
                         MIN~¡¡~gN~~Í¡~DF~::~~LAR                          de la ConstibJclón de la República Bolivariana de Venezuela; y en
       Resoluciónmediante la cual se designa a la ciudadanaYelltza         ejercicio de las atribuc iones que le confieren los numerales 2 y 16
                                                                           del artículo 236 ejusdem, en concordancia con los artículos 34, 46
         Josefina Real'ioGuevara, como Directorade Determinación           y 69 del Decreto con Rango, Valor y Fuerza de Ley OIQánica de la
         de Responsabilidades,adscrita a la Dirección Generalde la         Administración Pública, de acuerdo a lo preceptuado en los
         Oficina de Auditoría Internade este Ministerio.                   articulas 4°, 18, 19 y el numeral 5 del artículo 20 de la Ley del
                                                                           Estatuto de la Fwlción Pública.
                     MINISTERIO DEL PODER ~OPULAR
                 DE INDUSTRIAS Y PRODUCCION NACIONAL
       Actas.                                                                            DELCY ELDÍNA ROORÍGUEZ GÓMEZ
                                                                                       Via,presldenta Ejecutiva de la República
                                                                             Por delegación del Presidente de la RepúblicaNicolás Maduro Moros,
                                                                            según Decreto Nº 3.482 de fechio 21 de junio de 2018, publicado"" la
                         MINISTERIO DEL PODER POPULAR                         Gaceta Oficialde la RepúbllCilBolivarianade VenezuelaNº 6.384
                              PARAELTRANSPORTE                                          Extraordinario, de fecha 21 de Juniode 2018.
        Resoluciónmediante la cual se designaa la ciudadanaYeyglis
          MinervaAlejo Suárez,como DirectoraEstadalde Mirandade
          este Ministerio.                                                                              DECRETA

                         MINISTERIO DEL PQDER POPULAR
                                  DE PETROLEO                              Artículo  lº,  Nombro al ciudadano ABRAHAN DEIVIS
        Resoluciónmediante la cual se designa a la ciudadana Dilcla        IANDAETA PARRA, titular de la cédula de Identidad
          MargaritaGarcía Vásquez,como CuentadanteResponsable               Nº             124, como VICEMINISTRO        PARA LOS
          de la UnidadAdministradoraCentral,Código N° 00012.               SISTEMAS      FINANCIEROS      COMPLEMENTARIOS,        en
                                                                           calidad de Encargado, del Ministerio del Poder Popular de
        Resolucionesmediante las cuales se designa a la ciUdadana           Economla y Rnanzas, con las competencias inherentes al
          y al ciudadano que en ellas se mencionan,para ocupar los          referido cargo, de conformidad con el ordenamiento jurídico
          cargosque en ellas se especifican,de este Ministerio.             vigente.




-----------------------------------------                                                                                 www . pandeclasd         igita   l . co   m
                                                                                                                                                                                          ~      o-u


                                                                                                                                                                    llt                   !
                                                                                                                                                                                           6tl
                                                                                                                                           1t                                             t
                                                                                                                                           11itli i I r(_¡g¡ 1                                   ~~o
      !1!1! iI i !i 1¡!i i . . 1                                                                                   1\r\                                  I                                t      :§
                                                                                                                                                          1                                      -(/)
          it 111  .P1, ~ u                                                                                         i i ;)'
                                                                                                                                           I-~
                                                                                                                                            H; i fil! d
                                                                                                                                                      1t ·:
                                                                                                                      1'9                                           1          a.¡      iº !
      n  u  1·
                     n   .
      ' i H ~ 1p d J : IHdtf                                   J                 1                                  .,.
                                                                                                           ~·• ~~' ' i!!111I -~,é: -e   i l i' ( ii t ~    ·   ,.
                                                                                                                                                                                          =
                                                                                                                                                                                          lcl
        1      ![J_ :lil_:¡Jt'I             j:::!flt                                                       ~   · ~    a. a                                     "'         1t   -1         ►
                                                                                                               .    • il,.'#1:J                                                <          n
                      ¡         9                              9          ¡¡ -        •   _.
                                                                                                           ~
                                                                                                           , Sl:
                                                                                                           ~         ~•"·"
                                                                                                                              ¡Ji\ t ~ J¡ -•
                                                                                                                                  ~-i.'1  .. · i
                                                                                                                                               .. • 1 a        ll                         l'II
                                                                                                                                                                                          ~
                      3
      ....J j - ~t ·111...-·=   .: .            . ;                                                                                                                                       ~
                           •..; -, 1 ~ -- .....~:a ~: f(                                                           ~ -····-
                                                                                                                         .,..,~_
                                                                                                                               . ;;i J . 6 1
          ltl§,.,                  :r·.-              1                                                                                         fi- ..         lt         '    j          ::i
            !!I          ;:! ~ Í . .-~
          1 1 ! ! 1 ¡ ; Jtlf                                         ·¡                                                                         ii             i          i· HI
        ... f             itg          ltiJIO.!=lllTilifi
                                                                                                                                                                                          ~~
                                                                                                                                                                                          I"'



      ------------------1►1                                                                                                                                                               ~

                                                                                                                                                          lt
                                                                                                                                                                               1t
                                                      f~ ¡l fw 1 ·1 fi -1' !1 ~~
                      i I i 1; 1 11t               1   "'.5•'"·      f!lli".   ~ Jm
      ::.1:a-         .. 1t
      i ! i ! t lt rfa-BlftJ
      ltli~IIITf!a .. 1¡ª ·1                           1d ¡¡ 1 l,j i                                                                                                      i
          !I     P          I   d     I                                   r
      l.                                    JI
                                         1 , 1il       l¡i!li1ii             1~
      1 .. i i  15" l I          §
                                i I i        J ilt ,,:is       t.f        g
                                                                                                                                                                          fi- •
      . 1 1 · 1                  /IS
                      i l.. ,.. ? 1·...          ll                       I!
                                                       J t !f Ii l tt 1 ~ i~              1-
                                                                                          •        '
                                                                                                                                                !!I            !I         w         '
        f   ![}~,         •:i        111 i::,1                                                         t
:::                                                        1
:::                      1 ...   !!I i             11     i    !!I
                                                            1 J ! i 1- 1  lt   ~               !! ..
:::
          i i 1 11
-e
        1
        • J-t-it                 a.
                         1 ; -: i 11    •
                                        -·, 11~
e
::,
                                                          : 1        ~ 11f
                                                                                                                                                                                                        Case 1:18-cv-11940-AT Document 11-4 Filed 02/05/19 Page 3 of 5




                                                          .-.;-
                                                                 !i.fiiJ
c..                                         i   lt                             ...
(l)                                                       i w                  ...                                                                                        ~
n
        f 1' 1 ! 1
        l ~ ~   g
         ~ .. ~ t
                                 <
                                 g
                                       I·
                      i 1!~ t~ i i 1l ~~           1 JIO   ~
                                                               lt
                                                               ..
                                                                  1· l
                                                                      j   '
                                                                               ...
                                                                                 i                                                                                                        OI
e                                                                                                                                                                                         •...
"'
c..
ce

º
n
o
3
           Case 1:18-cv-11940-AT Document 11-4 Filed 02/05/19 Page 4 of 5



                                         RESOLUTION	
                                                 	
FIRST:	To	appoint	citizen	Ayerim	Yesenia	Flores	Rivas,	bearer	of	Identification	Card	
No.	               ,	 to	 the	 position	 of	 Consul	 General	 in	 the	 Bolivarian	 Republic	 of	
Venezuela	General	Consulate	accredited	in	New	York	--	United	States	of	America.	
	
SECOND:	This	appointment	will	enter	into	effect	at	the	time	the	position	is	assumed	
at	the	stated	location.	
	
The	 Human	 Resources	 Office	 is	 instructed	 to	 notify	 the	 interested	 party	 in	
compliance	 with	 the	 provisions	 of	 Article	 73	 of	 the	 Administrative	 Procedures	
Implementation	Act.	
                                                 	
                  This	resolution	shall	be	announced	and	published.	
                                                 	
                                          [signature]	
                                                 	
                        JORGE	ALBERTO	ARREAZA	MONTSERRAT	
                                           MINISTER	
                                                 	
                                              [seal]	
                                                 	
                                 OCCIDE	OF	THE	MINISTER	
                        PEOPLE’S	MINISTRY	OF	FOREIGN	AFFAIRS	
                           BOLIVARIN	REPUBLIC	OF	VENEZUELA	




                                                                                                                                                                                         )\\\1111
                                                                                                                                                                                              11
                                                                                                                                                                                               /1///f////t.
With reference to the following mat erials/documents, we at ASTA -USA Translation Services , Inc., a profes sional document trans lation compa ny , atte st tha t t he                 ~\~    1' I,=-"%
language trans lation com pleted by A STA -US A 's U.S. Cou rt s Cert ifi ed Pro f ess ional T ran s lators , represents an acc urate and correct interpretatio n of the term inology ~~ 'f./ ~'%
& con tent of the ~ ur~ docume~ t(s). Th is is to ce rtify the correctness of the translat ion only . VY_ed_o not guarantee th at the orig inal is a gen uine doc ument or that t he~ ,...     <)~
                                                                                                                                                                                           USA t
                                                                                                                                                                                        ASTA
entry appears on the document                                                                                                                                                     *
statements contained 1n the origina l documen t(s) a re true . Eve ry comp leted AST A-USA tra nslation is do uble chec ked for q uality by a qua lified proofrea der befo re thi~ V
                                                                                                                                                                                    §             • *        §
 IN WITNESS WHE REOF, ASTA-USA Trans lation Services, Incorporated - a member in good standing or The Nat ional Association of Jud i · ry Interpreters anl                               INCOR
                                                                                                                                                                                             PORATED         ~
 Translators• Member # 12342 - and The American Translators Association Membe r #243 198 • has cause d the Certificate to be signed by its du l utho rized officer. ~              .A.~~                r.'-~~
                                                         www .asta-usalranslaUons.com 1www .LegalTranslationSolutions .com                     Mr.           oy, President/CEO
                                                                                                                                                                                 ¾.
                                                                                                                                                                                    ~
                                                                                                                                                                                              •lftM\~
                                                                                                                                                                                             ~s~"\
                                                                                                                                                                                                         ,o~
                                                                                                                                                                                                          #'
                                                                                                                                                                                       1//t//lJJIJ/1
                                                                                                                                                                                               111\\\\\\\\\~
                                                                                                                                                                                                                 	
              Case 1:18-cv-11940-AT Document 11-4 Filed 02/05/19 Page 5 of 5

                                                         STA-USA

                                      CERTIFIED TRANSLATION



Documents Translated For:
LAST NAME: Wallison                     FIRST NAME: Jeremy                         MIDDLE NAME: N/A

COMPANY: Wallison & Wallison LLP                            DIVISION: N/A


List of Materials Translated:

Resolution re Ayerim Flores.pdf




Source Language:           Spanish

Target Languages:          English



Dallas, Texas
WITH REFERENCE TO THE ABOVE MENTIONED MATERIALS/DOCUMENTS, we at ASTA-USA Translation
Services, Inc., a professional document translation company, confirm that we are accredited and competent to
translate the above referenced document(s) and attest that the language translation completed by ASTA-USA’s
certified professional translators, represents an accurate and correct interpretation of the terminology/content of
the source document(s). This is to certify the correctness of the translation only. We do not guarantee that
the original is a genuine document or that the statements contained in the original document(s) are true.

IN WITNESS WHEREOF, ASTA-USA Translation Services, Incorporated has caused the Certificate to be
signed by its duly authorized officer(s).
By:                                                        Date:   February 1, 2019

                    Alain J Roy, President
A copy of the translated version is attached to this statement of certification.



               The National Association of Judiciary Interpreters & Translators - Member #7031




               The American Translators Association – Member #243198

               ASTA-USA Translation Services, Incorporated - A Member in Good Standing



                                                       F-C1206
                         International Headquarters: Cheyenne, Wyoming □ Dallas, Texas
                     Administrative Offices: Post Office Box 22259 - Cheyenne, Wyoming 82003
                     Tel. 1.866.446.1860 □ ASTA-USA.com □ LegalTranslationSolutions.com
